Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason C. Chu (Reg. # 63,022) on 01/12/2022.
The application has been amended as follows:
Claims 15-21 have been amended as follows:
Claims 15-21 are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 01/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,693,794 has been reviewed and is accepted. The terminal disclaimer has been recorded.
 
Response to Arguments
Applicant’s arguments, see page 7, filed 12/30/2021, with respect to rejection under 35 U.S.C. § 103 of claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 has been withdrawn. 
Applicant’s arguments, see page 14, filed 10/18/2011, with respect to dependent claims 1-8, 11-23, and 26-32 have been fully considered and are persuasive.  The rejections of claims dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 have been withdrawn. 
 
Allowable Subject Matter
Amended claims 1-4, 6-11, and 13-14 are allowed.
Claims 1-4, 6-11, and 13-14 are allowable over the obvious type double patenting rejection over the US Patent No. 10,693,794 since the terminal disclaimer has been submitted and accepted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/Primary Examiner, Art Unit 2469